Exhibit 10.27.8
NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This Ninth Amendment to Loan and Security Agreement (this “Amendment”) is
dated as of the 2nd day of March, 2010, by and among EMERSON RADIO CORP. (“ERC
US”), a Delaware corporation, EMERSON RADIO MACAO COMMERCIAL OFFSHORE LIMITED
(“ER Macao”), a Macao corporation, MAJEXCO IMPORTS, INC. (“MI”), a California
corporation, EMERSON RADIO (HONG KONG) LIMITED (“ER Hong Kong”), a Hong Kong
corporation, and EMERSON RADIO INTERNATIONAL LTD. (“ER BVI”), a British Virgin
Island company, jointly and severally as co-borrowers and co-obligors, except as
set forth in Section 11.8 of the Loan Agreement, as defined below (collectively,
the “Borrowers” and each is referred to individually herein as a “Borrower”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “Bank”).
BACKGROUND
          A. Borrowers and Bank are parties to a certain Loan and Security
Agreement dated as of December 23, 2005 (as the same has been and may be amended
or otherwise modified from time to time, the “Loan Agreement”), and the other
Loan Documents (as defined in the Loan Agreement). Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Loan Agreement.
          B. Borrowers have informed Bank that ERC US intends to make a cash
dividend of $1.10 per common share payable on March 24, 2010 to its shareholders
of record at the close of trading on March 15, 2010 (the “March 2010 Dividend”).
          C. Borrowers have requested and Bank has agreed to consent to the
March 2010 Dividend and amend certain terms of the Loan Agreement, subject to
the terms, conditions and provisions of this Amendment.
          NOW, THEREFORE, with the foregoing Background hereinafter deemed
incorporated by this reference, the parties hereto, intending to be legally
bound, promise and agree as follows:
     1. AMENDMENTS TO LOAN AGREEMENT
     Upon the effectiveness of this Amendment, the Loan Agreement is amended as
follows:
          1.1 Definitions. The following definitions in Section 1.1 of the Loan
Agreement are amended and restated as follows:
“Borrowing Base” means, on any date of determination thereof, an amount equal
to:
     (i) the sum of (a) 85% of the total amount of Eligible Accounts plus
(b) the lesser of (i) 85% of the total amount of Eligible Government Accounts
and (ii) $500,000; provided that, such percentages shall be reduced on a
point-for-point basis to the extent ERC US’s Dilution Rate exceeds 5.0%, plus

 



--------------------------------------------------------------------------------



 



     (ii) 70% of the total amount of Eligible Special Accounts; provided that,
the percentage shall be reduced on a point-for-point basis to the extent ERC
US’s Dilution Rate exceeds 20%, plus
     (iii) the lesser of (a) the Inventory Sublimit and (b) the sum of (i) the
lesser of (A) 85% of the NOLV of Eligible Inventory and (B) (x) during each
period commencing on February 1 and continuing through August 31 of each
calendar year, 60% and (y) during each period commencing on September 1 and
continuing through January 31 of each calendar year, 55% of the total amount of
Eligible Inventory, plus (ii) the lesser of (A) 85% of the NOLV of Eligible
In-Transit Inventory, and (B) (x) during each period commencing on February 1
and continuing through August 31 of each calendar year, 60% and (y) during each
period commencing on September 1 and continuing through January 31 of each
calendar year, 55% of the total amount of Eligible In-Transit Inventory and (C)
$6,000,000, plus (iii) the lesser of (A) 85% of the NOLV of Eligible licensed
Inventory, and (B) (x) during each period commencing on February 1 and
continuing through August 31 of each calendar year, 60% and (y) during each
period commencing on September 1 and continuing through January 31 of each
calendar year, 55% of the total amount of Eligible Licensed Inventory and (C)
(x) $3,000,0000 through and including December 31, 2009, (y) $2,000,000
commencing January 1, 2010 through and including December 31, 2010 and $0 at all
time thereafter, plus (iv) the lesser of (A) 85% of the NOLV of Eligible LC
Inventory, and (B) (x) during each period commencing on February 1 and
continuing through August 31 of each calendar year, 60% and (y) during each
period commencing on September 1 and continuing through January 31 of each
calendar year, 55% of the total amount of Eligible LC Inventory, plus
     (iv) 100% of the cash proceeds received by ER Hong Kong in connection with
the Subsidiary Sale and which proceeds are maintained at all times by ER Hong
Kong in a Deposit Account at Bank pursuant to Section 5.15(a) hereof, plus
     (v) 100% of cash of Borrowers maintained in Deposit Account #2000018631676
and #2000030536885 with Bank (and such other Deposit Accounts agreed to by
Borrowers and Bank); minus
     (vi) any Reserves.
“Excess Availability” means at a particular date, an amount equal to (a) for
purposes of Section 2.2.5, the Borrowing Base and for all other purposes, the
lesser of (i) the Revolver Commitment or (ii) the Borrowing Base, minus (b) the
sum of (i) the outstanding amount of

2



--------------------------------------------------------------------------------



 



Loans plus (ii) Letter of Credit Obligations, plus (iii) all amounts due and
owing to Borrowers’ trade creditors which are outstanding beyond normal trade
terms except for those Properly Contested, plus (iv) fees and expenses for which
Borrowers are liable under this Agreement but which have not been paid, plus
(v) all taxes due and owing to any federal, state or local governmental body
except for those Properly Contested.
“Inventory Sublimit” means (a) for the period commencing January 1 through and
including March 31 of each calendar year, an amount equal to $9,000,000 and
(b) for the period commencing April 1 through and including December 31 of each
calendar year, an amount equal to $10,500,000.
“Revolver Commitment” means the commitment of Bank, subject to the terms and
conditions herein, to make Revolver Loans and issue Letters of Credit in
accordance with the provisions of Section 2 hereof in an aggregate amount not to
exceed $15,000,000 at any one time.
          1.2 Adjustment of Interest Rate. Effective as of March 31, 2010,
Section 2.2.5 of the Loan Agreement is amended and restated in its entirety and
shall read as follows:
2.2.5 Adjustment of Interest Rate. Commencing on April 1, 2010 (based upon prior
calendar quarter’s average Excess Availability (as determined by Bank whose
determination shall be final and binding absent manifest error)) and thereafter
on the first day of each succeeding Interest Adjustment Period, the Applicable
Margin for each applicable Interest Adjustment Period shall be determined based
upon the prior calendar quarter’s average Excess Availability (as determined by
Bank whose determination shall be final and binding absent manifest error), in
accordance with the following matrix:

                              Letters of   Letters of   Purchase Order    
Credit   Credit   Supported Letters of Excess Availability   (standby)  
(documentary)   Credit
Less than $5,000,000
    2.25 %     2.25 %     1.75 %
 
                       
Greater than or equal to $5,000,000 but less than $15,00,000
    2.00 %     2.00 %     1.50 %
 
                       
Greater than or equal $15,000,000
    1.75 %     1.75 %     1.25 %

For purposes of the foregoing no downward rate adjustment shall occur if an
Event of Default has occurred and is continuing on the applicable Interest
Adjustment Date, such adjustment to take effect

3



--------------------------------------------------------------------------------



 



only upon the cure or waiver in writing (if any) of such Event of Default. In
addition to the foregoing and in addition to Bank’s other rights and remedies
hereunder, if during an Interest Adjustment Period it is determined that an
Event of Default exists upon Bank’s receipt of Borrowers’ quarterly financial
statements and compliance certificate for such fiscal quarter, then the interest
rate for all Loans shall be retroactively reset as of the first day of such
Interest Adjustment Period to the interest rate as of the last day of the
immediately preceding Interest Adjustment Period (if such interest rate was
higher).
          1.3 Letters of Credit. Clause (i) of Section 2.10.1 of the Loan
Agreement is amended and restated in its entirety and shall read as follows:
(i) the aggregate face amount of Letters of Credit issued by Bank which are
outstanding at any one time shall not exceed the Revolver Commitment and of such
amount the aggregate face amount of Purchase Order Supported Letters of Credit
issued by Bank which are outstanding at any one time shall not exceed
$10,000,000;
          1.4 Letter of Credit Fees. Section 2.11.3 of the Loan Agreement is
amended and restated in its entirety and shall read as follows:
2.11.3 Letter of Credit Fees. Borrowers shall pay to Bank, at such times as Bank
shall require, Bank’s normal scheduled fees and charges in connection with
Letters of Credit, as in effect from time to time, and (a) with respect to
standby Letters of Credit, at the time of issuance and renewal of each such
Letter of Credit, a fee equal to the Applicable Margin on a per annum basis on
the face amount of the Letter of Credit for the period of time the Letter of
Credit will be outstanding; (b) with respect to documentary Letters of Credit
(other than Purchase Order Supported Letters of Credit), monthly in arrears on
the first day of each calendar month, a fee equal to the Applicable Margin
multiplied by the average daily maximum face amount of all outstanding
documentary Letters of Credit computed at a per annum rate for each day; and
(c) with respect to Purchase Order Supported Letters of Credit, monthly in
arrears on the first day of each calendar month, a fee equal to the Applicable
Margin multiplied by the average daily maximum face amount of all outstanding
documentary Letters of Credit computed at a per annum rate for each day.
          1.5 Inspection of Books and Records and Field Examinations.
Section 5.5 of the Loan Agreement is amended and restated in its entirety and
shall read as follows:
5.5 Inspection of Books and Records and Field Examinations. Shall permit
inspections of the Collateral and the records of such Person pertaining thereto
and verification of the Accounts, at such times and in such manner as may be
required by Bank (which except

4



--------------------------------------------------------------------------------



 



upon the occurrence and during the continuance of any Event of Default, shall be
upon reasonable notice and during reasonable business hours) and shall further
permit such inspections, collateral appraisals, reviews and field examinations
of its other books and records and properties (with such frequency and at such
times as Bank may desire) by Bank as Bank may deem necessary or desirable from
time to time. The cost of such field examinations, reviews, verifications,
collateral appraisals, and inspections shall be borne by Borrowers at Bank’s
then current rate (currently at a rate of $850 per examiner per day), plus
Bank’s reasonable out-of-pocket expenses. Notwithstanding the foregoing, so long
as no Event of Default then exists, Borrowers shall be responsible for costs and
expenses associated with a maximum of one (1) examination per year, two
(2) examiners per examination and eight (8) days maximum per examination. In
addition to the foregoing, Bank anticipates conducting Inventory appraisals (at
Borrower’s sole cost and expenses) on a semi-annual basis or in each case on a
more frequent basis as Bank may determine in its reasonable discretion.
          1.6 Borrowing Base Reporting and Quarterly Financial Statements.
Section 5.6(a) and Section 5.6(b) of the Loan Agreement are amended and restated
in their entirety and shall read as follows:
(a) Periodic Borrowing Base Information. No later than 12:00 noon on the first
Business Day of each calendar month (or more frequently if required by Bank),
Borrowers shall deliver to Bank a completed Borrowing Base Certificate certified
by the chief financial officer, controller or president of Borrower Agent to be
accurate and complete and in compliance with the terms of the Loan Documents.
For the avoidance of doubt, each Borrowing Base Certificate shall continue to
include the specific information required in connection with Accounts, Eligible
Accounts, Eligible Government Accounts, Eligible Special Accounts, Inventory,
Eligible Inventory, Eligible In- Transit Inventory, Eligible LC Inventory and
Eligible Licensed Inventory of Borrowers.
(b) Interim Statements. Within fifty (50) days after the end of each fiscal
quarter (i.e., March 31, June 30, September 30 or December 31), a consolidated
and consolidating balance sheet of Borrowers at the end of that period and a
consolidated and consolidating income statement, and a statement of cash flows
on a consolidated basis, for that period (and for the portion of the fiscal year
ending with such period), setting forth in comparative form the figures for the
same period of the preceding fiscal year. The foregoing statements shall be
certified by the chief financial officer of Borrower Agent as true and correct
and fairly representing the financial condition of Borrowers and their
Subsidiaries and that such

5



--------------------------------------------------------------------------------



 



statements are prepared in accordance with GAAP, except without footnotes and
subject to normal year-end audit adjustments.
          1.7 Financial Covenants. Notwithstanding anything to the contrary
contained in the Loan Agreement, Borrowers shall not be required to comply with
the financial covenants set forth in Sections 7.1 (Fixed Charge Coverage Ratio),
7.2 (Capital Expenditures) or 7.3 (Free Cash Flow) of the Loan Agreement.
          1.8 Cash Collateral. Borrowers shall at all times maintain on deposit
in Deposit Account #2000018631676 and #2000030536885 with Bank (and such other
Deposit Accounts agreed to by Borrowers and Bank) an aggregate amount equal to
105% of Bank’s maximum liability under all outstanding Letters of Credit, to be
held as cash Collateral for Borrowers’ reimbursement obligations and other
Obligations.
          1.9 Consent for March 2010 Dividend. Bank consents to the March 2010
Dividend so long as immediately prior to and immediately following such ERC US
making such dividend no Event of Default or Default exists.
          1.10 Credit Facility. Notwithstanding anything to the contrary
contained in the Loan Agreement, Bank shall solely be obligated to issue Letters
of Credit on behalf of Borrowers from time to time during the Term on the terms
and conditions set forth in this Agreement and Borrowers shall have no ability
to request or receive, nor shall Bank be obligated to make, any Revolver Loans.
     2. CONFIRMATION OF INDEBTEDNESS
          Each Borrower hereby confirms and agrees that, as of the close of
business on the date hereof, the total principal amount of outstanding Revolver
Loans under the Loan Agreement is $0, and the face amount of all outstanding
Letters of Credit is $1,060,552.57 and that each Borrower is unconditionally
liable to Bank for such amounts, together with all accrued and unpaid interest
and expenses through the date hereof, without any set-off, deduction,
counterclaim or defense.
     3. FURTHER ASSURANCES
          Each Borrower hereby agrees to take all such actions and to execute
and/or deliver to Bank all such agreements, instruments, certificates,
assignments, financing statements and other documents, as Bank may reasonably
require from time to time, to effectuate and implement the purposes of this
Amendment.
     4. CONFIRMATION OF COLLATERAL
          Each Borrower covenants, confirms and agrees that as security for the
repayment of the Obligations, Bank has, and shall continue to have, and is
hereby granted a continuing lien on and security interest in the Collateral
(including the Smith Barney Securities), all whether now owned or hereafter
acquired, created or arising, including all proceeds thereof. Each Borrower
acknowledges and agrees that nothing herein contained in any way impairs Bank’s
existing rights and priority in the Collateral.

6



--------------------------------------------------------------------------------



 



     5. REPRESENTATIONS AND WARRANTIES
          Each Borrower warrants and represents to Bank that:
          5.1 By execution of this Amendment, Borrowers confirm that all
representations and warranties made by Borrowers to Bank shall be true and
correct in all material respects, with the same effect as though the
representations and warranties had been made on and as of the date hereof,
except to the extent such representation and warranty are made as of a specific
prior date.
          5.2 The execution and delivery by each Borrower of this Amendment and
the performance of the transactions herein contemplated (i) are and will be
within its power, (ii) have been authorized by all necessary action, and
(iii) are not and will not be in contravention of any order of court or other
agency of government, of law, of any organization document of such Borrower or
of any indenture, agreement or undertaking to which such Borrower is a party or
by which the property of such Borrower is bound, or be in conflict with, result
in a breach of or constitute (with due notice and/or lapse of time) a default
under any such indenture, agreement or undertaking, or result in the imposition
of any lien, charge or encumbrance of any nature on any of the properties of
such Borrower.
          5.3 This Amendment and any assignment or other instrument, document or
agreement executed and delivered in connection herewith, will constitute the
legal, valid and binding obligations of each Borrower, enforceable in accordance
with their respective terms, subject only to bankruptcy and similar laws
affecting creditors’ rights generally.
          5.4 There are no outstanding Defaults or Events of Default under any
of the Loan Documents.
          5.5 There has been no change which could have a Material Adverse
Effect on any Borrower since the date of the most recent financial statements of
such Borrower delivered to Bank from time to time.
     6. EFFECTIVENESS CONDITIONS
          This Amendment shall not be effective until the following conditions
have been met to the sole satisfaction of Bank (which satisfaction shall be
evidenced by Bank’s counter-execution and delivery to ERC US of a fully executed
counterpart of this Amendment):
               (i) Borrowers shall have executed and delivered to Bank this
Amendment.
               (ii) Borrowers shall have paid to Bank, in immediately available
funds, a non-refundable waiver and amendment fee in an amount equal to $55,000,
which fee is fully earned by Bank upon the execution of this Amendment.
     7. REAFFIRMATION
          This Amendment shall be incorporated into and made part of the Loan
Agreement. Except as expressly modified by the terms hereof, all of the terms
and conditions of the Loan Agreement, and all of the other Loan Documents, are
hereby reaffirmed and shall continue in full force and effect as therein
written.

7



--------------------------------------------------------------------------------



 



     8. RELEASE
          As further consideration for the agreement of Bank to enter into this
Amendment, each Borrower hereby waives, releases, and discharges Bank, all
affiliates of Bank and all of the directors, officers, employees, attorneys and
agents of Bank and all affiliates of such Persons, from any and all known
claims, demands, actions or causes of action existing as of the date hereof,
arising out of or in any way relating to this Amendment, the Loan Agreement, the
Loan Documents and/or any documents, agreements, instruments, dealings or other
matters connected with this Amendment, the Loan Agreement, the Loan Documents or
the administration thereof.
     9. MISCELLANEOUS
          9.1 Integrated Agreement. The Loan Documents and this Amendment shall
be construed as integrated and complementary of each other, and as augmenting
and not restricting Bank’s rights, remedies and security. If, after applying the
foregoing, an inconsistency still exists, the provisions of this Amendment shall
control.
          9.2 Severability. Any provision hereof, or of the Loan Agreement or
any other Loan Document that is prohibited or unenforceable in any jurisdiction
shall be, as to such jurisdiction, ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
          9.3 Non-Waiver. No omission or delay by Bank in exercising any right
or power under this Amendment, or the Loan Documents or any related agreement
will impair such right or power or be construed to be a waiver of any Default or
Event of Default or an acquiescence therein, and any single or partial exercise
of any such right or power will not preclude other or further exercise thereof
or the exercise of any other right, and no waiver will be valid unless in
writing and signed by Bank and then only to the extent specified. Bank’s rights
and remedies are cumulative and concurrent and may be pursued singly,
successively or together.
          9.4 Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision of this
Amendment.
          9.5 Survival. All warranties, representations and covenants made by
Borrowers herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Amendment, shall be considered to have been relied upon by Bank. All statements
in any such certificate or other instrument shall constitute warranties and
representations by Borrower hereunder. All warranties, representations, and
covenants made by Borrowers hereunder or under any other agreement or instrument
shall be deemed continuing until the Obligations are indefeasibly paid and
satisfied in full.
          9.6 Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of Borrowers and Bank, and their respective
successors and assigns; provided, that Borrowers may not assign any of its
rights hereunder without the prior written consent of Bank, and any such
assignment made without such consent will be void.
          9.7 Governing Law. This Amendment, the Loan Agreement and the Loan
Documents shall be deemed contracts made under the laws of the State of the
Jurisdiction and shall

8



--------------------------------------------------------------------------------



 



be governed by and construed in accordance with the laws of said state
(excluding its conflict of laws provisions if such provisions would require
application of the laws of another jurisdiction) except insofar as the laws of
another jurisdiction may, by reason of mandatory provisions of law, govern the
perfection, priority and enforcement of security interests in the Collateral.
          9.8 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AMENDMENT, THE LOAN AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS AMENDMENT OR THE LOAN
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION
IS A MATERIAL INDUCEMENT TO BANK TO ENTER INTO AND ACCEPT THIS AMENDMENT.
          9.9 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which when taken together shall constitute but one and the same instrument. Any
signature delivered by a party by facsimile transmission or .pdf shall be deemed
to be an original signature hereto.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

          BORROWERS: EMERSON RADIO CORP.
      By:   /s/ Greenfield Pitts         Name:   Greenfield Pitts       
Title:   Group CFO        EMERSON RADIO MACAO COMMERCIAL OFFSHORE LIMITED
      By:   /s/ LAU HO KIT, IVAN         Name:   LAU HO KIT, IVAN       
Title:   CFO-ASIAN OPERATIONS        MAJEXCO IMPORTS, INC.
      By:   /s/ Greenfield Pitts         Name:   Greenfield Pitts       
Title:   President      L.S.           SIGNED, SEALED and DELIVERED
as a Deed for and in the name of
EMERSON RADIO (HONG KONG) LIMITED
by its attorney  /s/ LAU HO KIT, IVAN                       
Name: LAU HO KIT, IVAN
in the presence of

Witness:

)
)
)
)
)
)     Name:   AU MEI YI, ANGEL        Signature:  /s/ AU MEI YI, ANGEL         
    EMERSON RADIO INTERNATIONAL LTD.
      By:   /s/ LAU HO KIT, IVAN         Name:   LAU HO KIT, IVAN       
Title:   CFO-ASIAN OPERATIONS     

[SIGNATURE PAGE TO NINTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT]

S-1



--------------------------------------------------------------------------------



 



          BANK:  WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Georgios C. Kyvernitis         Georgios C. Kyvernitis, Director
             

[SIGNATURE PAGE TO NINTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT]

S-2